     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

6                                             CALIFORNIA

7
                                                      Case Number: 2:19-CR-0113 TLN
8    THE UNITED STAES OF AMERICA
                                                      STIPULATION AND ORDER
9    V.

10                                                       Date: April 2, 2020
     ROGER SUNDERLAND                                    Time: 9:30 am
11                                                       Judge: Hon. Troy L. Nunley
12

13

14                  Plaintiff United States of America, by and through its counsel of record, and the
15   Defendant, by and through each counsel of record, hereby stipulate as follows:
16          1.      Attorney Hedberg needs additional time to review discovery and needs time to
17   review it with his client. Attorney Hedberg has recently been appointed to represent his
18   respective client in this matter and need further time to review the discovery and work with
19   them. Also, Attorney Hedberg has had technical issues viewing several items of discovery
20
     recently.
21
            2.      By this stipulation, the parties now move to continue the status conference until
22
     June 18, 2020 at 9:30 am, and to exclude time between April 2, 2020, and June 18, 2020, under
23
     Local Code T4. Plaintiff does not oppose this request.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
            a.      The government has provided discovery associated with this case.

                                                     1
1           b.      Counsel for the defendant desires time to consult with his client, to review the

2    current charges, to conduct investigation and research related to the charges, to review and copy

3    discovery for these matters and to discuss potential resolutions with his client.
4           Counsel for the defendant believes that failure to grant the above-requested continuance
5    would deny him the reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence.
7           d.       The government does not object to the continuance.
8           e.      In addition, on March 17, 2020, this Court issued General Order 611, which
9
            suspends all jury trials in the Eastern District of California scheduled to commence
10
            before May 1, 2020. This General Order was entered to address public health concerns
11
            related to COVID-19. While this order relates to the public health concerns cited by
12
            General Order 611 and presented by the evolving COVID-19 pandemic, an ends-of-
13
            justice delay is particularly apt in this case because counsel have been encouraged to
14
            telework and minimize personal contact to the greatest extent possible. It will be difficult
15
            to avoid personal contact should the hearing proceed. In addition, the defendant has not
16
            filed a waiver of personal appearance for status conferences under Rule 43, and therefore
17
            the Marshals, and court security officers will need to be present to provide security for
18
            the hearing. This will increase potential exposure to COVID-19.
19
            f.      Based on the above-stated findings, the ends of justice served by continuing the
20
     case as requested outweigh the interest of the public and the defendant in a trial within the
21
     original date prescribed by the Speedy Trial Act.
22
            g.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
23
     et seq., within which trial must commence, the time period of April 2, 2020, to June 18, 2020,
24
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
25


                                                      2
1    because it results from a continuance granted by the Court at defendant’s request on the basis of

2    the Court's finding that the ends of justice served by taking such action outweigh the best interest

3    of the public and the defendant in a speedy trial.
4           4. Nothing in this stipulation and order shall preclude a finding that other provisions of
5    the Speedy Trial Act dictate that additional time periods are excludable from the period within
6    which a trial must commence.
7    IT IS SO STIPULATED
8    Dated: March 30, 2020
9
     Respectfully submitted
10
     /s/ Olaf W. Hedberg                                                /s/Ross Pearson
11   Olaf W. Hedberg                                                      Ross Pearson
     Attorney for Roger Sunderland                                 Assistant United States Attorney
12

13
                                                  ORDER
14

15
            GOOD CAUSE APPEARING, it is hereby ordered that the April 2, 2020 status
16   conference be continued to June 18, 2020 at 9:30 a.m. I find that the ends of justice warrant an

17   exclusion of time and that the defendant' need for continuity of counsel and reasonable time for
     effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
18
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
19
     Local Code T4 from the date of this order to June 18, 2020.
20

21   IT IS SO ORDERED.

22

23   Dated: March 30, 2020
                                                              Troy L. Nunley
24                                                            United States District Judge

25


                                                      3
